Citation Nr: 1230169	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-19 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, posttraumatic stress disorder (PTSD), dysthymic disorder, adjustment disorder, generalized anxiety disorder, obsessive compulsive disorder, anxiety disorder, impulse control disorder, mood disorder, and somatoform disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1996 to February 2003.

This matter came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal currently resides with the RO in Louisville, Kentucky.

When the appeal was before the Board in October 2010, claims of entitlement to increased ratings for a lumbar spine disability, a right foot disability, a post-operative scar of the right foot, and for gastroesophageal reflux disease were denied.  The instant claims were remanded for additional evidentiary development.

The Board observes that the Veteran's initial claim for a psychiatric disorder noted that he had been "diagnosed with many mental/anxiety disorders" as listed in the report of a private physician.  Previously, the issue was characterized as one of entitlement to service connection for major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.   As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.   In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  As such, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework. 

FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest in service and is unrelated to service; right hip disability is not related to a service-connected disability.

2.  Service connection for right hip pain was denied in a November 2003 rating decision; the Veteran did not appeal.

3.  The evidence received since the November 2003 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.

4.  The Veteran is in receipt of service connection for migraine headaches, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; residuals of a fractured right fifth metatarsal, evaluated as 10 percent disabling; a left hip disability, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and a surgical scar on the right foot, evaluated as 10 percent disabling.  His total evaluation for compensation purposes is 50 percent.

5.  The Veteran has a bachelor's degree in English and reportedly finished his Master's degree in health administration in February 2011.

6.  The Veteran is not rendered unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and is unrelated to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The November 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

A letter dated in September 2004 discussed the evidence necessary to establish service connection and a TDIU.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant records.  The Veteran was encouraged to submit or identify pertinent evidence.  

In September 2004 the Veteran was advised of the status of his claim.  

A June 2007 letter discussed the manner in which VA determines disability ratings and effective dates.

In October 2010 the Veteran was advised of the evidence necessary to establish service connection on a secondary basis.  He was also advised of the reason for the previous final denial of service connection for a right hip disability, and instructed on the meaning of new and material evidence.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA records have been obtained and associated with the record.  VA psychological examinations have been carried out.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection for Acquired Psychiatric Disorder 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310  (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2002). 

Service treatment records indicate that the Veteran denied nervous trouble and depression on enlistment examination.  He was noted to be psychiatrically normal on examination.  In March 1999 he presented with complaints of having trouble breathing while lying down.  He reported heart palpitations and a history of panic attacks.  The assessment was rule out panic disorder versus hyperventilation, and rule out anxiety disorder.  The Veteran was advised to reduce his caffeine intake, which was reportedly six to eight colas per day.  The service treatment records for the remainder of his period of service are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  

In his original February 2003 claim, the Veteran did not include a psychiatric disorder.  However, he did receive VA mental health treatment in June 2003.  At that time he reported long-term depression and occasional initial insomnia.  He indicated that he had bad dreams and stated that he became anxious when he was idle.  The assessment was dysthymic disorder, early onset.  

The May 2004 report of assessment by R.K.G, Ph.D., M.D. notes the Veteran's chief complaint of "nerves."  Dr. G. noted that the Veteran had last worked during service, and that he tried to go back to work but stopped due to back pain.  The Veteran related that he returned home following discharge from the Army and became very depressed after a month.  He noted that he drew unemployment for about six months, and became so depressed he contemplated suicide.  Following examination, the diagnoses were severe chronic adjustment disorder, major depression, generalized anxiety disorder with panic attacks and obsessive compulsive disorder, and chronic pain with both psychological factors and general medical conditions of back pain and migraines.  

An August 2004 VA outpatient record indicates the Veteran's report of nightmares.  He related that he had experienced bad dreams in service and that they had steadily increased since March 2003.  He noted that he had an elevated startle response.  Following mental status examination, the impression was dysthymic disorder.  The provider noted that the Veteran also appeared to be sub-threshold for PTSD.  

Records from Price Consulting include a July 2004 assessment.  The diagnoses were rule out PTSD, pain disorder associated with both psychological and a general medical condition, rule out obsessive compulsive disorder, major depressive disorder, bereavement, anxiety disorder not otherwise specified, and adjustment disorder with depressed mood.

An additional VA examination was conducted in October 2004.  The Veteran's history was reviewed.  Following examination, the examiner noted that much of the Veteran's primary focus was on pain, which was of sufficient severity to warrant clinical attention.  He noted that pain caused significant distress and/or impairment in social and vocational functioning.  He also noted that the hallmark of the Veteran's presentation was his affective condition, indicating that there was marked diminishment in usual and customary pleasures and activities.  He indicated that while the Veteran presented with some PTSD symptoms, he did not fulfill the whole criteria for the diagnosis.  The diagnoses were major depressive episode, moderate, without psychotic features; and pain disorder associated with both psychological factors and a general medical condition.

A portion of a letter, undated and not date stamped by the RO, appears to describe the Veteran's psychological and physical impairments following service.  The author indicated that the Veteran had difficulty with concentration, and that his conditions had left him suicidal at times.  The author also indicated that the Veteran avoided socialization and that he seldom slept due to both pain and nightmares.  The author indicated that the Veteran was easily startled and on edge.  

On VA examination in September 2008, the Veteran's history was reviewed.  The examiner noted the various psychiatric diagnoses in the record.  Following examination, the diagnoses were depressive disorder not otherwise specified and impulse control disorder not otherwise specified.  The examiner noted that from the time of the last mental health examination, the Veteran's symptoms no longer met the criteria of  major depressive disorder.  He noted that, with regard to pain disorder, he did not find current evidence to support that diagnosis.  He indicated that in reviewing the records, both VA and private, the Veteran had reported multiple psychiatric symptoms over different examination times, with little consistency in his presentation, with the exception of identifying depressive symptoms.  He noted that during his evaluation of the Veteran, he reported that his symptoms started after service, but that on VA psychiatric intake examination in June 2003, he had reported that he had been depressed since approximately the age of ten.  He indicated that such was clinically conceivable given the Veteran's childhood history presented on evaluation and thus was a plausible onset of depressive symptoms.  The examiner pointed out that there was another treatment note indicating the Veteran's report of bad dreams in service, but found no other evidence of psychiatric impairment during service.  He stated that he also reviewed a letter by an unidentified author suggesting a change in the Veteran's behavior since discharge, but that some of the identified symptoms were no longer present and that it would be difficult to suggest a level of sustained impairment from that evidence.  He noted that review of the records and clinical presentation suggested recurrent, intermittent psychiatric symptoms that included depression and anxiety associated with both identity issues and interpersonal problems.  He stated that, in summary, he could find no strong evidence to link the emergence of a mental health problem to the Veteran's service period.  He noted that the evidence suggested that the Veteran had problems with depression and perhaps anxiety during childhood and adolescence.  He concluded that he did not find any compelling evidence to support the notion that any experiences during service aggravated his condition.

On VA examination in November 2010 the Veteran's history was reviewed.  He reported that he first experienced depression in 1999.  The examiner noted that the Veteran's report conflicted with a prior report documented by VA mental health notes indicating a report that he had suffered from depression from age 10.  The Veteran described an incident during a training exercise during which a colleague discharged his weapon at point blank range, and that he was very frightened.  He volunteered that he was not claiming PTSD, and that it was the only incident he could think of that would have made him depressed.  He reported having bad dreams and nightmares.  He indicated that  he heard voices whispering but could not make out what they were saying.  He also indicated that he saw shadows out of the corner of his eye.  He reported that he thought about dying and killing himself on a daily basis.  He also reported daily sadness.  He indicated that he had a sudden impulse to stab his girlfriend recently, and that he had started to experience such impulses more than three years ago, and reported his fear that he would hurt someone.  He indicated that he slept zero to five hours nightly and that he could go a day and a half without sleeping three to four times weekly.  He complained of frequent fatigue and lack of interest in sex and almost anything else.  He stated that he ate compulsively and that his weight had fluctuated markedly.  He complained of horrible irritability and stated that the isolated himself because of irritability and violent impulses.  He reported frequent thoughts of suicide and a plan to blow his brains out, and stated that he might do that if he did not get help.  When asked why he did not actively seek help he spoke disparagingly of past mental health providers and did not answer the question.  Asked if he needed to be in a hospital, he stated that he had dealt with it this long and could remain safe, but added that he would absolutely like to start therapy.  Asked about any other mental health issues that had not yet been discussed, the Veteran responded that he watched pornography compulsively.  

On mental status examination, the Veteran was cooperative, friendly, relaxed, and attentive.  There was no remarkable psychomotor activity, and his speech was also unremarkable.  His mood was depressed and his affect was appropriate and constricted.  He was oriented except with respect to time, being one day off on the date.  The examiner noted that the Veteran presented as cognitively intact and that his reported school grade point average suggested sound functioning.  
Results from the Minnesota Multiphasic Personality Inventory 2 (MMPI-2)were noted to be invalid.  The examiner indicated that the invalidity was due to gross over-reporting (malingering) of psychiatric symptoms and functional impairment.  He noted that the Veteran asserted levels and combinations of pathology that would be highly unusual even in a psychiatric inpatient population.  

The examiner provided a diagnosis of malingering.  He stated that the Veteran's self report on the current evaluation was markedly unreliable to such an extent that it was impossible to determine with any accuracy his true current diagnoses or functional impairment.  He noted that the Veteran reported symptoms consistent with multiple major impairments including major depression, mild psychosis, obsessive-compulsive disorder, and PTSD.  He noted that such a combination of symptoms was more likely to occur via unsophisticated feigning than by all of those problems manifesting in a single person, and that psychological testing generated clear psychometric evidence of malingering.  He indicated that the Veteran modified some portions of his history in the current evaluation from what was previously documented by other mental health professionals (onset of depression, mental health evaluations prior to service).  He pointed out that a prior VA examiner had noted the inconsistency of the Veteran's reported symptoms over time, with the possible exception of depression that had been reported fairly consistently in mental health interactions.  He indicated that depression screens through primary care did not suggest continuous depression over the years or any association between the reported level of physical pain and his depressive symptoms.  He stated that there was evidence of record to suggest depression prior to service but none to support mental health problems during service.  He noted that there was also evidence of depression again following service but no indication of any experience during service that could reasonable have resulted in the Veteran's mental health problems.  He indicated that while it could be possible for chronic pain issues to aggravate an existing depression, it appeared less likely than not that it had occurred in the Veteran's case.  He reasoned that the records reflected no association between depressive symptoms and reported pain levels, and the aforementioned problems with the Veteran's self-report made it impossible to accurately determine whether he was currently experiencing depression at all.  He pointed out the marked inconsistency between the Veteran's report of suicidal ideation and plan if he could not get help with his lack of effort to seek such help through the VA mental health clinic.  The examiner noted that, following the Veteran's appointment, he left a message for the examiner and called attention to a March 1999 treatment note reportedly referencing anxiety attacks during service.  The examiner reviewed the note and indicated that it reflected that the Veteran reported on one occasion a few symptoms that could have been associated with anxiety (as well as many other physiological causes) and that a rule out was placed on anxiety or panic (meaning that the author of the note thought these were a possible but was not sure).  The examiner concluded that there was no evidence that anxiety was ever ruled in as a cause of the problem or that the Veteran was diagnosed with or treated for such a problem.  He noted that if there had been a single anxiety attack, it would not by itself have constituted a disorder.  He further noted that the anxiety currently reported (obsessive-compulsive or PTSD symptoms) would not be consistent with anxiety attacks, even if the record better supported that they had occurred during service.  He indicated that the Veteran's anxious and psychotic symptoms, even if real, could not reasonably be associated with service.  He also indicated that the reported obsessive-compulsive and psychotic symptoms were indisputably of more recent onset and the only legitimate trauma endorsed by the Veteran occurred during his childhood.  He noted that psychotic depression was fundamentally different from other forms of depression with regard to its biological underpinnings and therefore not reasonably induced by mere exposure to life stress.  

In a subsequent November 2010 addendum, the examiner noted that he had extensively interviewed the Veteran and reviewed his claims file and medical record.  He concluded that it was less likely than not that depression was caused by pain or any other adverse symptomatology attributed to his service-connected low back disability.  He also concluded that it was less likely than not that depression was aggravated by pain or any other adverse symptomatology attributed to his low back disability.

In January 2011 the Veteran stated that he had seen a chaplain in service for his psychological complaints.  He also described various traumatic incidents that reportedly occurred during service.  

The report of a May 2011 evaluation by E.J., Ph.D. includes a review of the Veteran's medical and psychological history.  Dr. J. noted the VA examiner's diagnosis of malingering partly based on invalid MMPI scores.  Dr. J. administered the MMPI-2-RF and noted that the profile was invalid and could not be interpreted for psychopathology.  Dr. J. noted that the Veteran had been informed that the prior test was invalid and was encouraged to respond to the current test with that information in mind.  The negative impression management (NIM) scale was administered and suggested some exaggeration in complaints and problems.  The Veteran had very high scores on the clinical scales for depression and suicide ideation, schizophrenia, anxiety, anxiety related disorders, somatic complaints, and borderline features.  Dr. J. noted that it was difficult to give diagnostic impressions for the Veteran due to lack of medical records, other collateral information, and valid and consistent test results.  He opined that there was insufficient evidence to suggest PTSD.  He noted that the Veteran reported a high level of emotional reactivity with symptoms of depression and anxiety, and that based on his history, it was possible that the Veteran had a major depressive episode in 2007.  He provided a diagnostic impression of mood disorder not otherwise specified, somatoform disorder not otherwise specified, and reported physical abuse in childhood.  He noted the Veteran's report that psychological symptoms started in service, and opined that mood and related anxiety symptoms were likely associated with or exacerbated by experiences in the military.

A May 2011 letter from M.J.H. Psy.D. indicates that he initially assessed the Veteran in January 2011, and that they had subsequently met for five sessions.  Dr. H. noted that the Veteran had been diagnosed with major depressive disorder, single episode, severe without psychotic features and anxiety disorder not otherwise specified.  He also noted that he ruled out PTSD and generalized anxiety disorder and that further assessment was necessary for a possible personality disorder.  He stated that per the Veteran's report, he had a history of suicidal ideation going back at least two years.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for an acquired psychiatric disorder. While the evidence reveals myriad psychiatric diagnoses, the most probative and credible evidence of record weights strongly against finding any link between his psychiatric disorder and his service or any incident therein.  Service treatment records show only one instance when the Veteran presented with anxiety symptoms, and at that time, panic disorder and anxiety disorder were not definitively ruled in.  Moreover, two VA examiners have concluded that any currently present psychiatric disorder is not related to service.  Here, the VA examiners provided a reasoned opinions, based on complete review of the record, interview, and examination (to include psychometric testing).  In assigning high probative value to the examiners' opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value. 

On the other hand, the opinion by Dr. J. holds far less probative value as to the question of whether there is a psychiatric disorder that is related to service.  In that regard, the Board observes that Dr. J. specified that it was difficult to provide diagnostic impressions due to lack of medical records, other collateral information, and valid and consistent test results.  During his May 2011 evaluation of the Veteran, Dr. J. administered a form of the MMPI and determined that the results were invalid and could not be interpreted for psychopathology.  Nevertheless, he considered the Veteran's report of psychological symptoms beginning in service, and opined that mood and related anxiety symptoms were likely associated with or exacerbated by experiences in service.  Given the reservations expressed at the outset of his opinion regarding the difficulty of providing any diagnostic impressions, and the fact that the psychological testings results were found to be invalid, the Board finds the ultimate conclusion offered by Dr. J. to be of very little probative value.

For purposes of establishing secondary service connection, there is post-service medical evidence of a back disability for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected back disability either caused or aggravated the claimed acquired psychiatric disorder.  The Board acknowledges the report by Dr. G. suggesting that depression or allied psychiatric disorders are related to the Veteran's back pain.  However, subsequent VA examination in 2010 resulted in a fully informed opinion that it was less likely than not that depression was caused by pain or any other adverse symptomatology attributed to the Veteran's low back disability, and that it was also less likely than not that depression was aggravated by pain attributed to the low back disability.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of greater probative value that Dr. G's report merely suggesting a relationship.  Here, the VA examiner pointed to specific evidence in the record to support his conclusion.  Specifically, he noted that depression screens through primary care did not suggest any association between reported pain levels and depressive symptoms.   

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether he has a psychiatric disorder that is related to service or to his service-connected back disability.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiners far outweigh the Veteran's lay assertions.

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran has been very inconsistent in his reports of onset of psychiatric symptoms.  He has reported onset of depression one month following service, in 1999, and in childhood at age 10.  Moreover, both VA examiners noted that the veteran reported multiple symptoms at various times, with little consistency in his presentation.  The 2010 examiner noted that the Veteran asserted levels and combinations of pathology that would be highly unusual even in a psychiatric inpatient population. He assigned a diagnosis of malingering, noting that the Veteran's self report was unreliable to such an extent that it was impossible to determine with any accuracy the Veteran's true diagnosis or functional impairment.  The Veteran's inconsistency and unreliability in reporting dates of onset the veracity of his statements regarding continuity.  Consequently, the Board finds the Veteran's reported history regarding the onset and history of psychiatric symptoms, including his descriptions as to the severity of such symptoms, not credible. 

In summary, there is no credible evidence of a psychiatric disorder in service, and no credible evidence that is related to service to the service-connected back disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Petition to Reopen Claim for Right Hip Disability

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216   (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was denied for right hip pain in November 2003.  The RO noted that right hip pain was not an actually disabling condition.  It indicated that pain was considered a symptom rather than a discrete pathological entity for which service connection may be granted.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the November 2003 rating decision included the Veteran's service treatment records.  They reflect that in September 2002, he complained of low back pain radiating down both hips.  No clinical finding was noted with respect to his hips.  The service medical records are otherwise negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right hip.

A VA general medical examination in August 2003 noted the Veteran's complaint of bilateral hip pain.  He stated that the pain began in 2000.  The examiner indicated that X-rays had not shown any significant bony changes.  Following physical examination, the diagnosis was bilateral hip pain.  The examiner indicated that there were no specific findings referable to the right hip.

Evidence added to the record since the November 2003 rating decision includes both private and VA treatment records.  VA X-rays in April 2004 revealed no significant focal bony abnormality.

A May 2004 report by R.K.R., Ph.D., M.D., notes the Veteran's report of unstable hips.  

On VA examination in October 2004, the Veteran reported bilateral hip pain, right worse than the left.  The examiner noted that X-rays revealed no acute bony abnormality.  Following physical examination, the examiner noted right hip pain.  He stated that no diagnosis was made as there were no objective findings.

On VA examination in August 2007 the Veteran reported pain associated with his low back, radiating into the right hip and buttocks area.  

An October 2008 VA outpatient record shows the Veteran's compliant of right hip pain.

In a January 2011 statement, the Veteran pointed to the September 2002 service record reflecting pain radiating to his hips.  He argued that he had been experiencing hip pain associated with his degenerative disc disease since that time.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a right hip disability.  As discussed, the RO initially denied the Veteran's claim because the evidence did not establish the presence of a current disability referable to the right hip pain complaints.  Since then, there has been no medical evidence added to the file which would establish a clinical diagnosis related to his complaints of right hip pain.  The Veteran's reports of ongoing symptoms following service were considered at the time of the previous final decisions and are thus cumulative.  In essence, the evidence added to the record since the November 2003 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decisions has not been cured, and the claim of entitlement to service connection for a right hip disability may not be reopened.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the record reveals that the Veteran served in the Army as a healthcare specialist for six years and one month.  

In June 2004 the Veteran stated that he had extreme difficulty finding a job.  He noted that he had worked briefly for a wire company but that he obtained that job because he did not reveal his back disability.  He noted that when he began to have medical appointments, his employer began to ask questions about his disability and placed him on lighter duty.  He stated that he felt that he would be fired at the end of a 90-day probationary period, so he quit.  

During an October 2004 VA psychiatric examination, the Veteran reported that he graduated from high school in 1996.  He related that following service, he worked for one month as a forklift operator.  

During a September 2008 VA psychiatric examination, the examiner noted that the Veteran had served as a healthcare specialist, with duties as an emergency medical technician instructor, life support instructor, inoculation manager, hearing conservation manager, and health care noncommissioned officer.  The Veteran reported that he would be graduating in December 2008 with a bachelor's degree in English, and that he planned to continue working toward a Master's degree in health administration through an online program.  The Veteran reported that he worked for the post office sorting mail, and he had been so employed for less than one year.  

In November 2010 the Veteran reported that he continued to work toward his graduate degree in health administration and had a 3.8 grade point average.  He indicated that he would complete his degree in February 2011.

As noted above, the Veteran is service connected for migraine headaches, evaluated as 30 percent disabling; degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling; residuals of a fractured right fifth metatarsal, evaluated as 10 percent disabling; a left hip disability, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 10 percent disabling; and a surgical scar on the right foot, evaluated as 10 percent disabling.  His total evaluation for compensation purposes is 50 percent.  As such, 38 C.F.R. § 4.16(a)  is not for application. 

Moreover, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  The most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employemtn.  Id.  As discussed, the record reflects that the Veteran's served as a health care specialist for more than six years in the Army, and that he has a bachelor's degree in English and reportedly finished his Master's degree in health administration in February 2011.  Accordingly, the Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for a right hip disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


